The opinion of the Court was delivered by
Haskell, A. J.
As stated in the Court below, “ the validity of the transcript [of judgment] was the question in the case,” and the Circuit Judge decides that “ the transcript” is so defective as to create no lien.
The decision rests upon the legal presumption that the transcript lodged cannot be a copy of a judgment, for it does not contain the requisites of a judgment; or upon this: that if the transcript be correct, the judgment is defective and constitutes no lien. There is attached to the “transcript” a certificate “that the foregoing is a correct transcript from the docket of judgments kept in my office.
“ [seal.] JESSE JONES,
“C. c. C. P.”
And no evidence was produced to show that the certificate was erroneous. Can it be said that there is error upon the face of the *296transcript? A judgment is defined tobe “the final determination of the rights of the parties in the action.” — Rev. Stat., 630, § 268. It must be signed officially by the Clerk. — Rev. Stat., 181.
There may be several separate and distinct judgments in the same case determining the rights of the several parties. Judgments on verdicts and on the findings of fact by the Court are subject to the same rule, as also judgments where there are only questions of law. The law of “judgments,” in cases of trial by jury, therefore, has, of necessity, been changed, and we find that the Act of 1839 has undergone important modifications. — Rev. Stat., 173,184. The provisions on the subject in the Code evidently design the adoption of the method formerly pursued in the Courts of equity, and in place of the book of decrees has adopted for cases in law as well as in equity (the distinction in name having been abolished) a “judgment book.” Rev. Stat., p. 640, § 303: “ The Clerk shall keep among the records of the Court a book for the entry of judgments, to be called the judgment book.” Section 304: “The judgment shall be entered in the judgment book, and shall specify clearly the relief granted, or other determination of the action.”
It is obvious, on examination of the whole system, that the change is radical, and that the formalities of the postea have been done away with, and the record of the judgment is no longer, as formerly, in the judgment roll, but in the “judgment book,” which, by Section 303, is made a book of record. That the judgment roll is not the best evidence of a judgment is clear from Section 305, p. 640, Revised Statutes, which defines the judgment roll as consisting of, in some cases, copies of the pleadings, in other cases the original pleadings; but in all cases, in addition to the pleadings, or copies thereof, there must be attached, not the judgment, but a “copy of the judgment.” We are then to look for what constitutes a judgment, first, to the statutes which have introduced this new procedure. We have already cited the definition of a judgment and what the Clerk is commanded to enter in the judgment book. If the judgment, thus entered, specifies clearly the “ relief granted, or other determination of the action,” it is sufficient in law.
The transcript before us stated the names of the parties against whom the judgment has been obtained; the names of parties in whose favor judgment has been obtained; the amount of the judgment that it was for; damages and costs; the items of costs and disbursements, and the day from which interest on the judgment *297begins to run. And it is followed by a certificate, signed and sealed, by “Jesse Jones, C. C. C. P.,” “ that the foregoing is a correct transcript from the docket of judgments kept in my office.” Jesse Jones, C. C. C. P., is a public officer, and, as such, is known, and his identity is not disputed; he is an officer in the County of Edgefield, and the words “in my office” are equivalent to “the office of the Clerk of the Circuit Court for the County of Edgefield,” for by statute (Rev. Stat., 504, § 3,) the Clerk of the Court must have a seal, and “ each seal shall, in the legend, have the name of the Court in which it is used.” The decision seems also to assume that “ docket of judgments ” means “abstract of judgments.” There is a book called “abstract of judgments,” and if the Clerk meant to designate that book he should have used the proper title. So, it may be said, on the other hand, he should have used the name “judgment book.” But-neither in law nor justice should an innocent party be made to suffer by the carelessness of another if it can be remedied. The first meaning attached to the word “ docket ” is a formal record of judicial proceedings. — Bouv. Law Die. As a secondary meaning, the same authority says: “ Docket is also said to be a brief writing, on a small piece of paper or parchment, containing the substance of a larger writing.” The first meaning will effect justice, for about the justice of the ease, the law being equal, there can be no question, while the latter will impose hardship. There being no evidence to the contrary, “docket,” &c., may then be taken to mean “the formal record” of the judgments, and that is contained in the judgment book. If it were necessary, there might be doubt whether the opposing creditors, who are joint plaintiffs, are not estopped from interfering with the priority of the appellant’s judgment, for one of them certainly had notice, and, as attorney for the appellant, procured the transcript now in question, and has endorsed upon it the statements, in lack of which the transcript is charged with being defective. But that will not be considered.
As already indicated, we cannot perceive that it must in law be presumed that the transcript is not a copy of the judgment, and are of opinion that, there being no evidence to the contrary, the certificate of the Clerk ' must be received as true, and that the “docket of judgments” may be taken as designating the “judgment book.” It is true that the transcript does not contain the signature of the Clerk of the Court, but that is not the judgment,— *298it is merely the official evidence, — and that must be presumed. We regard the body of the judgment, certified by the same seal as stamped the original judgment, to be sufficient. The other question, perhaps, does not properly arise, but it is intimated in the decision that if the transcript be correct the original is no judgment. The views already expressed dispose of that objection, except, perhaps, with regard to the absence of date of entry of the judgment. The certificate of the Clerk, Jesse Jones, bears no date upon its face, but we think the statement of the date from which the interest runs on the judgment might be taken to designate the term of the Court at which judgment was obtained, while the date of the filing of the transcript in the office of the Clerk of the Court at Aiken is the only date which affects the rights of judgment creditors and the defendants’ property in that County, under the amendatory Act of 1873, (page 499,) which is the Act on' which the case must stand. Taking the transcript, then, to be correct, it is of the same force as the original. Let it be said that the original judgment is defective in form: — under the powers conferred by the Code such defect can be cured by the Court. — §§ 196, 199. The transcript being of the same force and effect as a judgment of that Court where it is filed, (§ 305 of the Code,) the motion to amend or cure the defect may be made on the transcript as well as on the original. Summons was served on the defendants in this case, reciting the judgment, and when and where obtained, and when docketed in Aiken, and reciting the Act of 1873, and calling upon the defendants to show cause “why the said judgment should not be revived and become a lien on all the real property,” &c. No appearance having been made by the defendants, the order bearing date September 10th, 1877, was made by the Circuit Judge, whereby the judgment was declared a lien. The judgment held by the creditors who claim precedence bears date subsequent to this order. After that order there was a subsisting judgment between the parties in the Court in Aiken having a lien upon the-real property of the defendants in that County, and it could be assailed only upon such grounds as would have availed bad it originally been entered in proper manner in that County.
The judgment of the Circuit Judge is reversed and the cause remanded for such further proceedings as may be necessary.
Motion granted.
Willard, C. J., and Melver, A. J., concurred.